Title: XI. “Letters from a Distinguished American,” No. 11, Unpublished, 7 February 1782
From: Adams, John
To: 


      
       
        
         ca. 14–22 July 1780
       
       Paris Feb: 7th
      
      To illustrate his argument on the Consequences of American Independence, the Writer subjoins, a Comparison, between the united States and the West Indies. He Says the Exports from England were in 1771
      
     
      
      £
      s
      d
     
     
      To North America
      4,586,882:
      15:
      5
     
     
      To Dominica
      170,623:
      19:
      3
     
     
      To St. Vincent
      36,839:
      10:
      7
     
     
      To Grenada
      123,919:
      4:
      5
     
     
      
      331,338:
      14:
      3
     
     
       Difference
      4,255,500:
      1:
      2
     
    
“If We reflect on the Extent of Territory, improved and improvable, the Numbers of People, of Mariners, of Shipping, naval Force, raw materials, and Consumption of manufactures, he hopes We should confess the Continent of more Importance than the Islands.” He compares them 1. in Point of Extent of Territory. 2. Salubrity of Clymates. 3. Numbers of Inhabitants capable of Warring for the Empire, whereas the Islands are a dead weight in case of War. 4. Variety of Clymates. If the West Indies furnish Rum, Sugar, Cocoa, Coffee, Pimento and Ginger. The Continent produces Wheat, Rye, Barley, Oats, Indian Corn, Rice, Flour, Biscuit, Salt Beef, Pork, Bacon, Venison, Cod, Mackarel, and other Fish and Tobacco. If the West Indies produce Some materials for Dyes, as Logwood, Fustick, Mahogany and Indigo; the Continent produces Indigo, Silk, Flax, Hemp; Furs and skins of the Bear, Beaver, otter, Muskrat, Deer, Tyger, Leopard, Wildcat, Fox, Raccoon; and Pot ash and Pearl ash, Copper, and Lead ore, Iron in Pigs and Bars, for our manufactures; besides all the Articles of naval Stores, Timber, Plank, Boards, Masts, Yards, ships for sale, Pitch, Tar, Turpentine, Hemp, and Salt Petre. Such of these Articles as are necessary for the manufactures and Commerce of England were sent there: the surplus only to other Marketts, and the proceeds of that surplus remitted in Bills of Ex­change or Cash for British manufactures and foreign articles of Commerce.”
      As to the Consumption of Manufactures, America would demand and consume, if Peace were now made as many and more of our manufactures than she ever did, because her Numbers have greatly increased Since this Trade was interrupted. As to our supplying them again with foreign Articles of Commerce it is chimerical in Us, to expect it: neither America, nor foreign nations will submit to it. As to the long roll of Articles, which contribute to political, military and naval Power, it is extravagant to hope ever to regain them. All mankind are interested and have the most pressing Motives to Sunder them from Us. They would make Us an universal monarchy.
      Power is intoxicating, encroaching and dangerous, in Nations, as well as Individuals. Surrounding nations are jealous, and envyous of a Power that they see growing too formidable for their Safety. Examples are innumerable. Spain under Charles the 5th.—France under Louis the 14th. were thought by the Powers of Europe to have become dangerous, and allmost all the World united to lessen their Power. How did Portugal break off from Spain? how did she maintain her Independency? how does she hold it now—but because that England, France Holland and other Powers, will not see her again annexed to the Spanish monarchy, Situated as Portugal is, if she were annexed to Spain it would make her dangerous to the other maritime Powers. How did Holland maintain her Independency? but by the determined Aid of England, and France? How did the Cantons of Switzerland maintain theirs?
      We are arrived at the Period long since foreseen and foretold, by cooler and deeper Thinkers than this Pamphlateer. It is an Observation of a sage and amiable Writer of the French nation, who has as much respect for England and as little for America as any impartial man in Europe, De Mably, “That the Project of being sole Master of the Sea, and of commanding all the Commerce, is not less chimerical, nor less ruinous than that of Universall, Monarchy, on Land. And it is to be wished for the Happiness of Europe, that the English may be convinced of this Truth, before they shall have learned it by their own Experience. France has already repeated several Times, that it was necessary to establish an Equilibrium, or Ballance of Power, at Sea: and she has not yet convinced any Body because she is the dominant Power, and because they suspect her to desire the Abasement of the English, only that she may domineer the more surely, on the Continent. But if England abuses her Power and would exercise a Kind of Tyranny over Commerce, presently all the States that have Vessells and sailors, astonished that they had not before believed France, will join themselves to her to assist her in avenging her Injuries. Principles of Negotiation” p. 90.
      The Present Conjuncture of affairs, resembles so exactly the Case that is here Stated that it seems to be a litteral fulfillment of a Prophecy. A Domination upon the sea is so much the more dangerous to other commercial nations and maritime Powers, as it is more difficult to form Alliances and combine Forces at Sea, than at Land. For which Reason it is essential, that the sovereigns of every commercial state, should make his national Flagg be respected, in all the Seas and by all the nations of the World. The English have ever acted upon this Principle, in supporting the Honour of their own, but of late years, inflated with intoxicating dreams of Power, they have grown less and less attentive to it, as it respects the Honour of other Flaggs. Not content with making their Flagg respectable We they have grown more and more ambitious of making it terrible. Unwilling to do as they would be done by, and to treat other commercial nations as they insisted Upon being treated by them, they have grown continually more and more haughty, turbulent, and insolent upon the seas, and are now never Satisfied untill they make all other nations see and feel, that they despise them upon that Element. We have not only invaded the universal Liberty of the Americans, by cutting up by the Roots their ancient forms of Government, and endeavouring to subject them to a foreign Legislature in all Cases: but We had endangered the Liberty of France upon the Seas. Her Commerce, her Navy, her West India Islands her Fisheries, her East India Possessions, had all been entirely at our mercy, if North America had continued to this day a Part of the British Empire: We equally endangered the Liberty of Spain, her Fleets, her Islands, and the Communication between her Country and her Colonies would have been in our Power. What would have become of Holland? With what unbounded Contempt have We treated her. Her Liberty upon the seas, is so little respected by Us, that We annull at Pleasure all Treaties ancient and modern, and seize ships without a Colour of Law. The other maritime Powers are all now more attentive to Commerce than ever. They see America is necessary to their Views of Commerce. Each one of them sees that she must have a share of American Commerce or she cannot maintain her maritime Independency, her Liberty upon the seas. She sees also that if any one commercial nation of Europe were to enjoy an exclusive monopoly in America, that no other maritime Power could preserve her Liberty. No Wonder then, that We see such Unanimity of Sentiment among the maritime Powers. No Wonder that all the sons of Neptune, are united to preserve the Independence, the Freedom and sovereignty of his Reign from our Invasions.
      5. The Growing State of the Colonies, on the Continent which appears by the Exports.
   
     
      
      
      
      
      
      
      £
      s
      d
     
     
       The Value of the Exports from England to North America was
      in 1763
      
      
      
      1,867,285:
      6:
      2
     
     
      
      
      in 1771
      
      
      
      4,586,882:
      17:
      11
     
     
      
      Increase in Eight Years
      
      
      
      2,719,597:
      11:
      9
     
     
       The Value of the Exports from England to the West Indies was
      in 1763
      
      
      
      1,149,596:
      12:
      4
     
     
      
      
      in 1771
      
      
      
      1,155,658:
      3:
      11
     
     
      
      Increase in 8 years
      
      
      
      6,061:
      1:
      7
     
     
       The Value of the Imports into England from the West Indies, was
      in 1763
      
      
      
      3,268,485:
      14:
      6
     
     
      
      
      in 1771
      
      
      
      2,800,583:
      14:
      0
     
     
      
      Decrease in 8 years
      
      
      
      467,902:
      0:
      6
     
     
       He could not obtain an Account of the general Exports from the West Indies, and therefore, cannot make a Comparison, with those from North America, which were.
      s
      d
     
     
      
      
      in 1766
      
      
      
      3,924,606:
      0:
      0
     
     
      
      
      in 1773
      
      
      
      6,400,000:
      0:
      0
     
     
      
      Increase in 7 Years
      
      
      
      2,475,394:
      0:
      0
     
     
       The Exports from Great Britain to foreign Countries have been generally computed at
      7,000,000:
      0:
      0
     
     
      
      
      
      £
      s
      d
      
      
      
     
     
      in 1771 from England to America
      4,586,882:
      15:
      5
      
      
      
     
     
      
      to the W. Indies
      1,155,658:
      3:
       11
      5,742,530:
      19:
      4
     
     
      
      
      
      
      
      
      12,742,530:
      19:
      4
     
    
  The Exports from Scotland to America are not included; when added they will increase the value of the Exports from Great Britain to Upwards of 6,000,000: 0: 0 which is nearly equal to the amount of all the foreign Exports of the Kingdom, and one half of the whole Commerce of the nation, exclusive only of that to Ireland and the East Indies.
      It is reported that these Facts and Estimates were all laid before the American Congress in the Year 1774 when this Writer was a member. They were minutely examined and thoroughly weighed, and with the most unfeigned sincerity it was wished and prayed by all, and with the most Sanguine Confidence expected by many, that they would occur to our Parliament, and prevent them from disaffecting by a perseverance in Impolicy and Injustice, So precious a Part of the dominions. Others who had studied more attentively the Character of this nation, and the Relations of America with Europe, had Strong Fears that nothing would Succeed. They have been found to have judged right. The Americans lament the Misfortunes of the English, but they rejoice in the Prospect of Superiour Liberty, Prosperity and Glory to the new World, that now opens to View, in Consequence of our Errors. They rejoice also at the destruction of that selfish and contracted monopoly which confined the Blessings, of that Quarter of the World to a single nation and at the liberal Extension of them to all mankind.
      I shall conclude all with one observation upon the ability and Resources of America to continue the War and finally support their Independency. By the Resolutions of Congress of the 18 of March last, they redeem their two hundred millions of Paper dollars, at the Ratio of 40 Paper for one silver, which it seems is a full allowance, which makes the whole Value of their Paper Bills abroad of the Value of five millions of silver dollars, or 1,102,500 £ sterling.
      They have also resolved that the Loan office Certificates shall be paid in Proportion to the Value of money at the time they were issued, which is the only equitable Way, and these added to the 1,102,500 in Bills and to their debt contracted in Europe makes the whole amount of the national debt of the United states amount to about five millions sterling. Thus they have conducted this whole War, for five years for five millions, one Million a Year. According to the Estimate of this Writer the Exports from North America in 1773, were 6,400,000 Pounds. The whole Expence of five Years War, has not then amounted to the Value of one Years exports.
      Compare this with our Expences. Lord Norths Loan only this Year is Twelve Millions. According to the Estimate of this Writer the whole Exports of Great Britain to foreign Countries North America and the West Indies, amounted in 1771 to 12,762,530:19: 4. Thus We borrow annually to maintain the War a sum equal nearly to our whole Exports.
      Let a cool man judge, whether We or they can support the War longest. Let Us soberly reflect, what Burden this debt is to America. It has been said that all the Colonies together, contracted in the Course of the last French War a debt of Ten Millions, double their market. Which was all nearly discharged before this War began. Be this as it may, I am well informed that the Province of the Massachusetts Bay alone, raised by Taxes half a Million and by Loan half a Million more, in the Course of the last War, and that before this War broke out it was all paid off. The Province of Massachusetts now has double the Number of Inhabitants she had in the middle of last War. Let this War continue as long as it will our debt will accumulate twice as fast, four times as fast in Proportion to our Abilities, as the American will. And at the End this Affecting difference, that in a very few Years she will pay the Utmost Farthing of the Principal, and We shall be very happy, if We can pay the annual Interest.
      We knew not the Resources of America. We knew not the Resources in their Minds and Hearts. There are deep and great Virtues and Profound abilities in that People that We have not yet put to Tryal nor called forth to Action. Her Agriculture Manufactures and Commerce, are Resources, that We have no Idea of. But she is now recurring to another Resource that We neither understand nor can bear to practice. Oeconomy. They are striking off, every useless officer and office in their Army their navy, their civil departments and otherwise to save Expences, and in future they will conduct the War at half the Expence of the past. America is the best Friend We can have Upon Earth—and We shall find her, if We will not suffer her to be our Friend, our most fatal Ennemy.
      
       Finis
      
     